DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 06/01/22 has been acknowledged.
Applicant cancelled Claim 7, and amended Claims 1 and 21, overcoming by the amendment objections to the drawings, to the specification, and rejections under 35 U.S.C. 112(a) and 112(b). Applicant further persuasively argued patentability of Claims 8 and 24, in view of the amendments made for Claims 1 and 21.

Status of Claims
Claims 10-20 were cancelled earlier.
Claims 1-6, 8-9, and 21-30 are examined on merits herein.

Allowable Subject Matter
Claims 1-6, 8-9, and 21-30 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitations as: “a plurality of first films different from the first conductive layers are disposed in the second region in same layers as the plurality of the first conductive lavers in the first region, and a plurality of second films different from the second conductive layers and the first films are disposed in the second region in same layers as the plurality of second conductive layers in the first region”, in combination with other limitations of the claim.
Re Claim 21: The prior arts of record, alone or in combination, do not anticipate and to not render obvious such limitation of Claim 21 as: “a plurality of first films different from the first conductive layers are disposed in the second region in same layers as the plurality of first conductive layers in the first region; a plurality of second films different from the second conductive layers are disposed in the second region in same layers as plurality of second conductive layers in the first region, the plurality of first conductive layers are disposed across the first region and the third region, and the plurality of second films are disposed across the second region and the third region”, in combination with other limitations of the claim.
Re Claims 2-6, 8-9, and 22-30: Claims 2-6, 8-9, and 22-30 are allowed due to dependency either on Claim 1 or on Claim 21.

The prior arts of record include: Lee (US 2017/0338241), Komiya et al. (US 2020/0279864), Komiya et al. (US 2020/0083239), Kim et al. (US 2020/0381447), and Kim (US 2020/0312861). Each of these prior arts teaches most limitations of Claims 1 and 21, but films disposed in first or second regions of these prior art are different in comparison with films of Clams 1 and 21 cited above.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/02/22